Citation Nr: 1109615	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot condition, secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training with the U.S. Coast Guard from July 1964 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral foot conditions.

The Board remanded this case in July 2006 and September 2007 so that a statement of the case could be issued.  The directive of this remand was finally accomplished in September 2009.  The Board remanded this case again in October 2009 so that another examination could be scheduled.  

The appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The first examination, conducted in November 2008, found that the Veteran had plantar fasciitis of the bilateral feet but found that this was not caused by knee problems.  The examiner determined that although the Veteran had a slightly antalgic gait related to the right knee, this did not put increased stress on the heels.   He noted that plantar fasciitis is generally more of a degenerative problem that occurs over the years.  Thus, it was the examiner's opinion that this bilateral foot condition was not caused by or a result of the right knee condition.  The examiner did not offer an opinion on whether the right knee condition aggravated the Veteran's bilateral foot condition, however.  Service connection on a secondary basis can be assigned based on direct causation or on aggravation of a nonservice-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  Also, the VA examiner's diagnosis was noted as bilateral foot condition secondary to right knee condition, which is totally inconsistent with his opinion which was that it was not. 

Accordingly, the October 2009 Board Remand requested another examination addressing whether the Veteran's service-connected right knee disability aggravates any current bilateral foot condition.  The March 2010 VA examiner, a physician's assistant, diagnosed bilateral chronic plantar fasciitis.  He opined that this condition is not caused by or a result of the service-connected knee disorder.  However, like the November 2008 opinion, this report does not address the specific question as to whether the Veteran's right knee disability aggravates the Veteran's bilateral foot disability.  Therefore, another remand is required to ensure compliance with the October 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Furthermore, the March 2010 examiner found that the Veteran did not have pronation of either foot.  This finding conflicts with medical evidence in the record.  A June 2008 statement from the Veteran's private physician notes that the Veteran had been seen by him since October 2005 and had arthritis of the knee and pronation of both feet.  The physician found that the main cause of the pronation of the feet was the arthritis in the knees.  However, the physician did not diagnose a foot condition as related to the knees, indicate a review of the claim file, or offer any rationale for the opinion.  A September 2002 VA treatment record shows that the clinician prescribed custom molded orthotics in order to limit hyperpronation, while a May 2008 VA knee examination report notes abnormal shoe wear pattern, specifically increased wear on the outside edge of both heels.  The March 2010 VA examination report specifically states that the examiner did not review private or VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the examiner who conducted the March 2010 VA joints examination to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disability aggravates any current foot disability, to include pes planus, plantar fasciitis, and degenerative joint disease, and, if so, what level of disability is attributable to aggravation.  The examiner must specifically address the June 2008 statement by the Veteran's treating physician, the May 2008 examination report, and the September 2002 VA treatment record.

If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for any current foot disabilities, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of any current foot disabilities; specifically addressing whether any such diagnosed disabilities are caused or aggravated by the Veteran's service-connected right knee disability.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  

The examiner must provide a detailed rationale for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, any additional development deemed appropriate should be accomplished.  Then, re-adjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


